DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 01/28/2021, 02/04/2021 and 05/21/2021 are considered by examiner.

                                                                 Drawings
3.           All drawings filed on 10/09/2020 are approved by examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pub. No. 2018/0006559 (hereinafter “Chen”).

Regarding claim 1, Chen (Fig. 3A) shows a multi-level converter configured to convert an input voltage (VIN) into an output voltage (V2OUT), comprising: two upper level transistors (M4, M3) connected in electrical series with a node (304) therebetween; two lower level transistors (M2, M1), wherein the two upper level transistors (M4, M3) and the two lower level transistors (M2, M1) are connected together in electrical series between the input voltage (VIN) and ground (303), a flying capacitor (VFLY) connected to the node (304) between the two upper level transistors (M4, M3); and a resistive voltage divider (331) configured to charge the flying capacitor (CFLY) during an initial charging mode of operation, wherein the resistive voltage divider (331) consists of a first resistor (R) and a second resistor (R) connected in electrical series between the input voltage (VIN) and ground, with a node therebetween (node at S1), the node between the first resistor and the second resistor being connected to the flying capacitor (CFLY) and to the node (304) between the two upper level transistors (M4, M3).

Regarding claim 2, Chen (e.g., Fig. 6) shows wherein the multi-level converter comprises a plurality of flying capacitors (C1, C2), and wherein the multi-level converter further comprises a resistive voltage divider (631, 636) connected to each flying capacitor (C1, C2).

Regarding claim 4, Chen shows wherein a ratio of a resistance of the first resistor (R) to a resistance of the second resistor (R) is chosen based on a desired voltage on a positive terminal of the flying capacitor (CFLY) (para. [0044]).

Regarding claim 5, Chen shows wherein a resistance of the first resistor (R) and a resistance of the second resistor (R) are chosen to control a charging speed of the flying capacitor (CFLY) (para. [0045]).

Regarding claim 6, Chen shows wherein the multi- level converter comprises the second resistor (R) to sense a voltage on a positive terminal (VFT, Fig. 3A) of the flying capacitor (CFLY) for controlling the multi-level converter.

Regarding claim 7, Chen shows further comprising a controller (850, Fig. 8), wherein during the initial charging mode of operation, the controller (850) is configured to enable a charging path from the resistive voltage divider through the flying capacitor to a ground node (para. [0056]).

Regarding claim 8, Chen shows wherein the controller (850) is further configured to cause the multi-level converter to transition from the initial charging mode of operation to a normal mode of operation when the voltage across the flying capacitor satisfies a voltage criterion (para. [0056]).

Regarding claim 9, as discussed for the rejection to claim 1 above, Chen shows all limitations recited in claim 9 with N = 3.

Regarding claim 10, Chen shows wherein the resistive voltage dividers (631, 636) are configured to charge the flying capacitors (C1, C2) during an initial charging phase of operation (para. [0045]).





				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am - 5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838